DETAILED ACTION
This action is in response to a correspondence filed on 02/19/2021.
Claims 37, 47, 49, 52-54 and 56 are amended.
Claims 38, 42-44 and 55 are canceled.
Claims 37, 39-41, 45-54 and 56 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 37, 39-41, 45-54 and 56 have been considered but are moot because the new ground of rejection in view of Kim et al. (US 20160088420) hereinafter Kim in view of Dong et al. (US 20150012551) hereinafter Dong.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 37, 39-41, 47-49, 52-54 and 56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20160088420) hereinafter Kim.
Regarding claim 37, Kim teaches an information notification method performed by a first entity (see Fig. 12 and [0211]: the method shown in Fig. 12 is a notification method wherein the first entity is Device2 920), the method comprising: 
receiving a creation request which comprises information for indicating a first resource feature from a second entity (see Fig. 12 step S1202 and [0205]: in step S1202, device1 910 may send a request messages to device2 920 to create a subscription resource, the request message including attribute information (i.e. the first resource feature) about a subscription target operation; see also [0120-124]: a resource create request message may be received which may include “cn: includes attribute information of the creation target resource”); 
determining the first resource feature, wherein the first resource feature comprises a resource relationship and a resource type (see [0184]: a subscription resource (e.g., <subscription> resource) may be created/configured to have a parent-child relation (i.e. resource relationship) with a subscription target resource; see [0206]: In step S1202, if the request message (e.g., CREATE request) for creating the subscription resource is received, device 2 920 may create the subscription resource using information included in the request message. For example, device 2 920 creates the subscription resource with reference to a parent URI (i.e. 
determining resources in response to receiving a resource operation request or a resource creation request transmitted by a third entity (see Fig. 12 steps S1206 & 1208 and [0209-210]: Subsequently, in step S1206, device 2 920 may receive a request message for performing a specific operation (e.g., Create, Retrieve, Update, Delete and the like)… For example, device 2 920 may determine whether or not a subscription target resource includes a subscription resource with reference to the first information. In this case, device 2 920 may determine whether or not the subscription target resource corresponding to the first information is in a parent-child resource relation with the subscription resource. Additionally, Kim implicitly teaches in [0204] that the steps in Fig. 12, such as step S1206 may be performed by each device 910 (i.e. second entity) and 930 (i.e. third entity)); 
determining whether a structure of the resources satisfies the first resource feature (see Fig. 10 step S1004 and [0179]: If the change of the subscription target resource is detected, in step S1004, originator 920 checks whether the change is matched with a filtering attribute (e.g., filterCriteria) configured in the subscription resource; see also [0188]: if attribute5 is created under the subscription target 
transmitting a notification message to the second entity if the structure of the resources satisfies the first resource feature (see Fig. 10 step S1006, [0180]: If the change of the subscription target resource satisfies all conditions included in the filtering attribute, in step S1006, originator 920 may transmit a notification message to entity 930 indicated by address information (e.g., notificationURI) configured in the subscription resource; see also Fig. 12 step S1210 and [0211]). 

Regarding claim 39, Kim teaches the method of claim 37 examined above. Kim further teaches a method wherein the first resource feature is one or more resource structures (see [0089], [0099], [0163]: For example, a specific entity may create a subscription resource <subscription> as a structure of <resourceURI>/subscriptions/<subscription>; see also Table 1). 

Regarding claim 40, Kim teaches the limitations of claim 37 examined above. Kim further teaches a method wherein the first resource feature is one or more resource structures (see [0089], [0099], [0163]: For example, a specific entity may create a subscription resource <subscription> as a structure of <resourceURI>/subscriptions/<subscription>; see also Table 1), and determining whether a structure of resources satisfies the first resource feature comprises:
determining whether the structure of the resources satisfies any of the one or more resource structures (see [0163] and [0203]: For example, a specific entity may create a subscription resource <subscription> as a structure of <resourceURI>/subscriptions/<subscription>. In this case, the specific entity may subscribe to a resource identified by resourceURI via the subscription resource. If change occurs in the resource identified by the resourceURI, a notification may be 

Regarding claim 41, Kim teaches the limitations of claim 37 examined above. Kim further teaches a method wherein the first resource feature is one or more resource structures described by at least one semantic descriptor (see [0166] and [0179]: the filtering attribute may include at least one attribute among the attributes shown in the example of Table 2), and determining whether a structure of resources satisfies the first resource feature comprises: 
determining whether the structure of the resources satisfies any of the one or more resource structures (see [0163] and [0203]: For example, a specific entity may create a subscription resource <subscription> as a structure of <resourceURI>/subscriptions/<subscription>. In this case, the specific entity may subscribe to a resource identified by resourceURI via the subscription resource. If change occurs in the resource identified by the resourceURI, a notification may be transmitted to the specific entity according to whether the filterCriteria attribute is satisfied).

Regarding claim 47, Kim teaches the limitations of claim 37. Kim further teaches a method wherein before determining the first resource feature, the method further comprises: 
creating a first subscribed resource which comprises the information for indicating the first resource feature (see Fig. 12 step S1202 and [0206]: In step S1202, if the request message (e.g., CREATE request) for creating the subscription resource is received, device 2 920 may create the subscription resource using information included in the request message); and 
determining a first resource feature comprises: determining the first resource feature according to the first subscribed resource (see Fig. 12 step S1204 and 

Regarding claim 48, Kim discloses the limitations of claim 47 as examined above. Kim further teaches a method wherein after creating the first subscribed resource, the method further comprises: 
setting an enabling attribute of the first subscribed resource to be true (see [0208]: add the (attribute) information about the subscription target operation to the filtering attribute of the subscription resource. For example, if the (attribute) information about the subscription target operation includes information indicating the subscription target operation, device 2 920 may add first condition information (e.g., operationMonitor) to the filtering attribute of the subscription resource).

Regarding claim 49, Kim discloses the limitations of claim 47 as examined above. Kim further teaches a method wherein the resource operation request comprises a resource acquisition request, a resource update request, a resource notification request, a resource discovery request, or a resource deletion request; or receiving a resource creation request transmitted by the third entity and creating resources (see [0209]: device 2 920 may receive a request message for performing a specific operation (e.g., Create, Retrieve, Update, Delete and the like)).

Regarding claim 52
creating the first subscribed resource according to the creation request (see [0205-207]: Kim teaches creating the resource according to the type of request such as CREATE or UPDATE requests).

Regarding claim 53, Kim teaches the limitations of claim 49 examined above. The Kim reference further teaches a method wherein creating the first subscribed resource comprises: 
creating the first subscribed resource according to the creation request (see [0205-207]: Kim teaches creating the resource according to the type of request such as CREATE or UPDATE requests).

Regarding claim 54, Kim teaches information notification method performed by a second entity (see [0204, 0211] and Fig. 12: if device3 is the same as device1 as disclosed in [0211], the method shown in Fig. 12 is a notification method for device1), the method comprising: 
transmitting a creation request to a first entity, so that the first entity creates a first subscribed resource according to the creation request (see Fig. 12 step S1202 and [0205]: in step S1202, device1 910 may send a request messages to device2 920 to create a subscription resource, the request message including attribute information about a subscription target operation; see also [0120-124]: a resource create request message may be received), determines a first resource feature according to the first subscribed resource (see [0206]: In step S1202, if the request message (e.g., CREATE request) for creating the subscription resource is received, device 2 920 may create the subscription resource using information included in the request message. For example, device 2 920 creates the subscription resource with reference to a parent URI of the subscription resource included in to information of the request message (e.g., CREATE request) and may configure attributes of the subscription resource with reference to attribute 
receiving a notification message transmitted by the first entity when determining that the resources have the first resource feature (see Fig. 10 step S1006, [0180]: If the change of the subscription target resource satisfies all conditions included in the filtering attribute, in step S1006, originator 920 may transmit a notification 

Regarding claim 56, Kim teaches an information notification device for a first entity, the information notification device comprising: 
a processor (see Fig. 14 item 11); 
a memory (see Fig. 14 item 12), configured to be coupled to the processor and to store instructions that, when executed on the processor, cause the processor to be configured to: 
receive a creation request which comprises information for indicating a first resource feature from a second entity (see Fig. 12 step S1202 and [0205]: in step S1202, device1 910 may send a request messages to device2 920 to create a subscription resource, the request message including attribute information (i.e. the first resource feature) about a subscription target operation; see also [0120-124]: a resource create request message may be received which may include “cn: includes attribute information of the creation target resource”); 
determine the first resource feature, wherein the first resource feature comprises a resource relationship and a resource type (see [0184]: a subscription resource (e.g., <subscription> resource) may be created/configured to have a parent-child relation (i.e. resource relationship) with a subscription target resource; see [0206]: In step S1202, if the request message (e.g., CREATE request) for creating the subscription resource is received, device 2 920 may create the subscription resource using information included in the request message. For example, device 2 920 creates the subscription resource with reference to a parent URI (i.e. resource relationship) of the subscription resource included in to information of the request message (e.g., CREATE request) and may configure attributes of the 
determining resources in response to receiving a resource operation request or a resource creation request transmitted by a third entity (see Fig. 12 steps S1206 & 1208 and [0209-210]: Subsequently, in step S1206, device 2 920 may receive a request message for performing a specific operation (e.g., Create, Retrieve, Update, Delete and the like)… For example, device 2 920 may determine whether or not a subscription target resource includes a subscription resource with reference to the first information. In this case, device 2 920 may determine whether or not the subscription target resource corresponding to the first information is in a parent-child resource relation with the subscription resource. Additionally, Kim implicitly teaches in [0204] that the steps in Fig. 12, such as step S1206 may be performed by each device 910 (i.e. second entity) and 930 (i.e. third entity)); 
determine whether a structure of the resources satisfies the first resource feature (see Fig. 10 step S1004 and [0179]: If the change of the subscription target resource is detected, in step S1004, originator 920 checks whether the change is matched with a filtering attribute (e.g., filterCriteria) configured in the subscription resource; see also [0188]: if attribute5 is created under the subscription target resource (e.g., Resource 1), device 2 920 checks whether filtering information (e.g., filterCriteria) configured in the subscription resource is satisfied); and 
transmit a notification message to the second entity when the structure of the resources satisfies the first resource feature (see Fig. 10 step S1006, [0180]: If the change of the subscription target resource satisfies all conditions included in the filtering attribute, in step S1006, originator 920 may transmit a notification message to entity 930 indicated by address information (e.g., notificationURI) configured in the subscription resource; see also Fig. 12 step S1210 and [0211]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45-46, and 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160088420) hereinafter Kim in view of Dong et al. (US 20150012551) hereinafter Dong.
Regarding claim 45, Kim teaches all the limitations of claim 37 as examined above. Kim further teaches a method comprising receiving a creation request which comprises information for indicating a first resource request. However, Kim fails to explicitly disclose a method wherein:
the first resource feature is at least one index, which points to one or more resource structures; and
determining whether a structure of resources satisfies the first resource feature comprises: determining whether the structure of the resources satisfies any of the one or more resource structures. 

the first resource feature is at least one index, which points to one or more resource structures (see at least [0099]: URIs - A well-known relative URI “/.well-known/core” is defined as a default entry-point for requesting the list of links about resources hosted by a server, and thus performing CoRE Resource Discovery; [0229]: list of resource addresses (e.g., URIs) that match the search criteria); and
determining whether a structure of resources satisfies the first resource feature comprises: determining whether the structure of the resources satisfies any of the one or more resource structures (see at least [0079-81]: At step 762, semantics node 724 processes the request and discovers, based on a keyword that corresponds to an identifier, that another semantics node (semantics node 723) has a semantics related resource that matches the request of step 761; [0083]: Bloom filters are compact data structure for probabilistic representation of a set in order to support membership queries).
Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the present invention to modify the teachings of Kim to include the features taught by Dong, namely providing a first resource feature as one index which points to one or more structures, and determining whether a structure of resources satisfies any of the one or more resource structures. The motivation for such combination would have been to speeding up the time it takes to search and retrieve resources in a data structure of resources upon multiple requests for resource, and increase accuracy of result information, thereby improving the overall user experience.  

Regarding claim 46, Kim teaches all the limitations of claim 37 as examined above. Kim further teaches a method comprising receiving a creation request which comprises information for indicating a first resource request. However, Kim fails to explicitly disclose a method wherein:
the first resource feature is at least one index, which points to one or more resource structures described by at least one resource descriptor; and
determining whether a structure of resources satisfies the first resource feature comprises: determining whether the structure of the resources satisfies any of the one or more resource structures. 
In the same field of endeavors, Dong discloses a method in accordance with the present invention, the method wherein:
the first resource feature is at least one index, which points to one or more resource structures described by at least one resource descriptor (see at least [0099]: URIs - A well-known relative URI “/.well-known/core” is defined as a default entry-point for requesting the list of links about resources hosted by a server, and thus performing CoRE Resource Discovery; [0237]: list of URIs of the relevant semantics related resources for the data resource, which are stored on SCL1 392); and
determining whether a structure of resources satisfies the first resource feature comprises: determining whether the structure of the resources satisfies any of the one or more resource structures (see at least [0079-81]: At step 762, semantics node 724 processes the request and discovers, based on a keyword that corresponds to an identifier, that another semantics node (semantics node 723) has a semantics related resource that matches the request of step 761; [0083]: Bloom filters are compact data structure for probabilistic representation of a set in order to support membership queries).

Regarding claim 50, Kim teaches all the limitations of claim 37 as examined above. Kim further teaches a method comprising receiving a creation request which comprises information for indicating a first resource request. However, Kim fails to explicitly disclose a method wherein:
creating a second subscribed resource in the resources if the structure of the resources satisfies a reference resource feature; and 
transmitting the notification message to the second entity comprises: transmitting the notification message to the second entity according to the second subscribed resource. 
In the same field of endeavor, Dong teaches a method in accordance with the present invention such that the method further comprises, before transmitting the notification message to the second entity:
creating a second subscribed resource in the resources if the structure of the resources satisfies a reference resource feature (see Fig. 27 step 275 and [0195]: Dong teaches a method for receiving notification of a semantics resource update wherein after deciding whether to accept the semantic subscription request, the semantics node 242 sends a semantics node subscription response to semantics node 241, the response including parameters that will be used in processing the subscription – that is the semantics node 242 creates an instance of the subscribed-to resources in its cache such that subsequent updates to the resource can be transmitted to the semantics node 241 without necessitating additional requests from the node 241. Therefore, the limitation is taught); and 
transmitting the notification message to the second entity comprises: transmitting the notification message to the second entity according to the second subscribed resource (see at least Fig. 27 steps 277 and 278 and [0195]: the target semantics 

Regarding claim 51, Kim discloses all the limitations of claim 37 as examined above. Kim further teaches a method comprising transmitting a notification message to the second entity if the structure of the resources satisfies the first resource feature. However, Kim does not explicitly disclose a method wherein after transmitting the notification message to the second entity, the method further comprises: 
creating a second subscribed resource in the resources; and 
transmitting a notification message to the second entity according to the second subscribed resource when the resources are changed.
In the same field of endeavor, Dong teaches  a method in accordance with the present invention, the method wherein after transmitting the notification message to the second entity, the method further comprises: 
creating a second subscribed resource in the resources (see [0217]: Dong teaches a method comprising options that may be used in order to keep semantics related resource up-to-date, wherein in Fig. 29, semantics node 291 may automatically update a semantics related resource on semantics node 292 if there is any update to the original representation of the semantics related resource. That is, semantics node 291 creates an instance of the semantics related resource in the resources such that subsequent updates to the resource can be recorded); and 
transmitting a notification message to the second entity according to the second subscribed resource when the resources are changed (see at least [0193]: Dong teaches in [0193] that a client may subscribe to semantic node to be notified when any update to a subscribed semantic related resource is detected. Therefore, 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659.  The examiner can normally be reached on M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949.  The fax phone number for the organization where this application or proceeding is assigned is (571)-270-4659.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.F.N/Examiner, Art Unit 2454  

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454